Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 1 of 8 PageID #: 5194




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 JOE ANDREW SALAZAR,

       Plaintiff,

 v.
                                         CIVIL ACTION NO. 2:20-CV-00004-JRG
 AT&T MOBILITY LLC, SPRINT/UNITED
 MANAGEMENT COMPANY, T-MOBILE                 JURY TRIAL DEMANDED
 USA, INC., AND CELLCO PARTNERSHIP
 D/B/A VERIZON WIRELESS,

       Defendants

       and

 HTC CORP., and HTC AMERICA, INC.

       Intervenors.


  DEFENDANTS’ AND INTERVENORS’ DAUBERT REPLY TO THEIR MOTION TO
 EXCLUDE PORTIONS OF THE EXPERT REPORT AND PROFFERED TESTIMONY
        OF PLAINTIFF’S EXPERT WITNESS, DR. ODED GOTTESMAN
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 2 of 8 PageID #: 5195




       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless and Intervenors HTC Corp., and HTC

America, Inc. (collectively, for purposes of this Motion, “Defendants”) hereby reply in support of

their motion to exclude certain opinions and proffered testimony of Plaintiff Joe Andrew Salazar’s

infringement and validity expert, Dr. Oded Gottesman (D.I. 145, referred to hereinafter as the

“Motion”).

I.     ARGUMENT

       A.      Salazar’s response wholly fails to respond to Defendants’ argument and
               concedes that Dr. Gottesman impermissibly construed the preamble.

       While admitting in his response that Dr. Gottesman impermissibly construed the

preamble—“Dr. Gottesman’s references to Goldstein not disclosing a ‘complete functional

telephone device’ are based on his understanding of Mr. Salazar’s invention. . . ”—Salazar fails to

address the impermissible nature of such opinions. D.I. 159 at 3. The Motion seeks to exclude

Dr. Gottesman’s impermissible claim construction opinion that the preamble requires “a complete

functional telephone device” as proffered in paragraphs 23-25 of his rebuttal expert report. See

D.I. 145 at 2-4. Rather than substantively rebutting HTC’s argument—because he cannot—

Salazar tries a sleight of hand by not addressing Dr. Gottesman’s inadmissible opinions that are

the subject of the Motion. Salazar’s ignores these paragraphs, and instead discusses irrelevant

paragraphs 51, 70, 89, 113, 136, and 159 of Dr. Gottesman’s rebuttal report that do not discuss or

include the disputed term—“a complete functional telephone device.” See D.I. 159 at 3-4.

       So rather than impermissibly construe the preamble based on the intrinsic record, which he

did in Salazar I (before that testimony was excluded by the Court, see Salazar I, Dkt. 247 at 3),

Dr. Gottesman now impermissibly construes the preamble based on extrinsic evidence, i.e., “his

understanding of Mr. Salazar’s invention.” See id. Regardless, Dr. Gottesman is not permitted to



                                               -1-
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 3 of 8 PageID #: 5196




construe the preamble of the Asserted Claims in order to avoid prior art.

       Salazar’s argument that Dr. Gottesman is responding to Dr. Wolfe’s characterization of

Goldstein is equally baseless because the phrase “complete functional telephone device” does not

appear in Dr. Wolfe’s expert report. This indisputable fact remains: Dr. Gottesman again asserts

the same impermissible claim-construction opinions that were excluded by the Court in Salazar I,

as shown in Exhibit D to the Motion. They should be excluded.

       B.      Salazar’s response does not change the fact that Dr. Gottesman’s expert report
               is a word-for-word copy of large swaths of Mr. Griffin’s expert report.

       Defendants do not argue that “an expert must personally write every word of their report,”

as Salazar falsely asserts. See Opp. Br. at 8. Rather, the Motion demonstrated that Dr. Gottesman’s

expert report is nearly identical to Mr. Griffin’s expert report for two limitations, which was shown

by comparing the relevant sections of the two reports, as well citing to Dr. Gottesman’s admissions

of their equivalence. See Opening Br. at 5-6. Those expert reports and Dr. Gottesman’s deposition

transcript speak for themselves.

       The Southern District’s decision in Seitz v. Envirotech Sys. Worldwide Inc., No. CIV A. H-

02-4782, 2008 WL 656513 (S.D. Tex. Mar. 6, 2008), which Salazar cites several times in his

response, actually supports granting the Motion. In Seitz, plaintiff’s counsel prepared an initial

draft expert report after extensive meetings with plaintiff’s expert. See Seitz, 2008 WL 656513, at

*6-7. By contrast, here large portions of Dr. Gottesman’s report were written by counsel for

another expert Mr. Griffin before this case was even filed and before Dr. Gottesman was engaged

to present infringement opinions in this case.

       This is not an instance of counsel assisting an expert with the ministerial task of putting

pen to paper. This is not an instance of an expert using a template provided by counsel. Salazar’s

counsel wrote this report for Mr. Griffin in 2017 and then he recycled the report again for this case,



                                                 -2-
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 4 of 8 PageID #: 5197




by providing it to a different expert, Dr. Gottesman. Dr. Gottesman performed no independent

analysis, but rather merely adopted the opinions provided to him carte blanche.

       Accordingly, Dr. Gottesman’s opinions and proffered testimony regarding the “said

microprocessor creating . . .” and “wherein each communication protocol includes a command

code set . . .” limitations, which are demonstrably not his own, should be excluded. Defendants

also respectfully submit that the striking similarities between Dr. Gottesman’s report and Mr.

Griffin’s report call into question the extent to which other opinions in Dr. Gottesman’s report are

actually his own.

       C.      Salazar’s response confirms that Dr. Gottesman did not apply the plain and
               ordinary meaning of “creating a plurality of reprogrammable communication
               protocols.”

       The Court construed the terms “create” and “creating” to have their plain and ordinary

meaning. D.I. 131 at 51. And Dr. Gottesman’s report speaks for itself—he uses the word

“implement” to describe the alleged infringement of this claim limitation, which requires creating.

See Opening Br. at 8-9; see also Opp. Br. at 9. But he testified that “implement” is not the plain

and ordinary meaning of the term “create,” so he applied a definition that differs from the plain

and ordinary meaning, which is improper.

       D.      Salazar’s response confirms that Dr. Gottesman’s opinions and proffered
               testimony about the HTC One M8 for Windows are baseless.1

       Salazar’s response does not dispute that the portion of Dr. Gottesman’s expert report where

he opines that the HTC One M8 (Android) is equivalent to the HTC One M8 for Windows, with

respect to infringement, does not cite any supporting evidence.         See D.I. 145 at 8 (citing


1
  Salazar falsely asserts that Defendants argued that Dr. Gottesman must support his citations
with source code. See D.I. 159 at 10. Defendants did not. See D.I. 145 at 9-12. But it is telling
that neither Dr. Gottesman nor Mr. Byler ever identified any source code to support the opinion
that applications written in different programming languages, running on different operating
systems, are equivalent.


                                                -3-
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 5 of 8 PageID #: 5198




Wittenzellner Decl., Ex. F at p. 14, pp. 93-94). Now, still without any support, Salazar seeks to

supplement Dr. Gottesman’s report by asserting for the first time that his opinion is based on the

undisclosed opinion of another individual, Mr. Byler. See D.I. 159 at 10. That violates Rule

26(a)(2)(B)(ii), which requires that expert opinions disclose “the facts or data considered by the

witness in forming them.” The testimony should therefore be excluded.

       E.      Salazar’s response fails to provide any justification for his failure to disclose
               his infringement theories in the infringement contentions.

       In another failing sleight of hand, Salazar argues that the Court’s construction of a different

claim term excused him from disclosing his infringement theories under P.R. 3-1. See Opp. Br. at

10-14. HTC moved to exclude Dr. Gottesman’s opinions and proffered testimony regarding the

“a memory device . . . such that the memory space required to store said parameters is smaller than

the memory space required to store said code sets” limitation. See Opening Br. at 11-13. The

parties agreed to give this term its plain and ordinary meaning when they filed the Joint Claim

Construction Chart in July, so Salazar’s attempt to hide behind the Court’s claim construction

order is baseless. Dkt. 105, Ex. A at 2-3. Salazar’s argument about the factors for whether to

exclude evidence for failure to comply with the Local Patent Rules should be disregarded because

it is based on the same false premise that his new infringement theory was necessitated by the

Court’s claim construction order.      And Salazar has not identified any new evidence that

necessitated the new infringement theory.

       F.      Salazar’s response concedes that the majority of Dr. Gottesman’s doctrine-of-
               equivalents opinions should be excluded; his remaining conclusory opinions
               should also be excluded.

       Dr. Gottesman identified with his notation “L;D/E” that every limitation of the Asserted

Claims is infringed under the doctrine of equivalents, without providing any analysis other than

for claim elements 1[b] and [d], claim 2, and claim elements 34[b] and [d]. See Opening Br. at 14.



                                                -4-
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 6 of 8 PageID #: 5199




Salazar does not dispute that Dr. Gottesman provided no analysis for the remaining claim

limitations (Opp. Br. at 14-15), so at a minimum, his opinions and proffered testimony regarding

infringement under the doctrine of equivalents for claim elements other than claim elements 1[b]

and [d], claim 2, and claim elements 34[b] and [d] should be excluded. His conclusory opinions

for the remaining claim elements are also insufficient for the reasons shown in the Motion. See

Opening Br. at 15.

        Salazar’s attempt to blame his failure to disclose his DOE arguments in the infringement

contentions, as required by the Local Patent Rules, is baseless. The same attorneys who represent

Salazar in this case also represented him in the first case, in which they used HTC and Peel source

code to disclose their infringement theories. Putting that aside, Salazar had access to HTC’s source

code by at least December 13, 2019, when the Court entered its Discovery Order, which gave

Salazar permission “to use in this case the discovery documents obtained from the manufacturer

of the accused devices in Salazar v HTC Corporation, 2:16-cv-01096-JRG (E.D. Tex.).” See Dkt.

83 at 9. Salazar never amended his infringement contentions to identify the source code that he

contends meets each claim limitation within 30 days of December 13, 2019, which was required

by P.R. 3-1(g). See id. at 2-3. And he never asked Defendants for more source code in this case.

II.     CONCLUSION

        Given the foregoing, Defendants and Intervenors respectfully request that the Court

exclude the aforementioned portions of Dr. Gottesman’s opinions and proffered testimony from

any trial.

Dated: November 25, 2020                              Respectfully submitted,
                                                      /s/ Fred I. Williams
                                                      Fred I. Williams
                                                      Texas Bar No. 00794855
                                                      fwilliams@wsltrial.com
                                                      WILLIAMS SIMONS & LANDIS PLLC



                                                -5-
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 7 of 8 PageID #: 5200




                                           327 Congress Ave., Suite 490
                                           Austin, Texas 78701
                                           Tel: 512.543.1376

                                           Todd E. Landis
                                           Texas Bar No. 24030226
                                           tlandis@wsltrial.com
                                           WILLIAMS SIMONS & LANDIS PLLC
                                           2633 McKinney Ave., Suite 130 #366
                                           Dallas, TX 75204
                                           Tel: 512.543.1357

                                           John Wittenzellner
                                           Pennsylvania Bar No. 308996
                                           johnw@wsltrial.com
                                           WILLIAMS SIMONS & LANDIS PLLC
                                           1735 Market Sreet, Suite A #453
                                           Philadelphia, PA 19103
                                           Tel: 512-543-1373

                                           Harry Lee Gillam, Jr.
                                           State Bar No. 07921800
                                           gil@gillamsmithlaw.com
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Tel: 903.934.8450
                                           Fax: 903.934.9257

                                           Attorneys for Defendants and Intervenor-
                                           Defendants




                                     -6-
Case 2:20-cv-00004-JRG Document 171 Filed 11/25/20 Page 8 of 8 PageID #: 5201




                                CERTIFICATE OF SERVICE

I hereby certify that all counsel of record who are deemed to have consented to electronic service
are being served this 25th day of November, 2020, with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3).

                                             /s/ Fred I. Williams
                                             Fred I. Williams




                                               -7-
